 



Exhibit 10.32

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
                     DISCOUNT STOCK PROGRAM AWARD
     This Award Agreement sets forth the terms and conditions of the award (“DSP
Award”) of RSUs under the                      Discount Stock Program (“DSP
RSUs”) granted to you under The Goldman Sachs Amended and Restated Stock
Incentive Plan (the “Plan”).
     1. The Plan. This DSP Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan. References in this Award Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision.
     2. Award.
     (a) Form of Award. The number of DSP RSUs subject to this DSP Award is set
forth in the Award Statement delivered to you. The Award Statement shall
designate your DSP RSUs as either “French Alternative Base RSUs” or “French
Alternative Discount RSUs”. An RSU is an unfunded and unsecured promise to
deliver (or cause to be delivered) to you, subject to the terms and conditions
of this Award Agreement, a share of Common Stock (a “Share”) on the Delivery
Date or as otherwise provided herein. Until such delivery, you have only the
rights of a general unsecured creditor, and no rights as a shareholder of GS
Inc.
     (b) Certain Conditions Precedent.
     (i) Your DSP Award is made available to you solely because you are an
employee of the Firm on the Date of Grant who does not own, directly or
indirectly (including any right to acquire shares), more than ten percent (10%)
of the issued share capital of GS Inc.
     (ii) THIS DSP AWARD IS EXPRESSLY CONDITIONED ON: (I) YOUR BEING A
PARTICIPANT IN THE GOLDMAN SACHS PARTNER COMPENSATION PLAN OR THE GOLDMAN SACHS
RESTRICTED PARTNER COMPENSATION PLAN ON THE DATE OF GRANT AND YOUR EXECUTING ANY
AGREEMENT REQUIRED IN CONNECTION WITH SUCH PARTICIPATION; AND (II) YOUR
EXECUTING THE RELATED SIGNATURE CARD AND RETURNING IT TO THE ADDRESS DESIGNATED
ON THE SIGNATURE CARD AND/OR BY THE METHOD DESIGNATED ON THE SIGNATURE CARD BY
THE DATE SPECIFIED. UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, YOUR FAILURE
TO MEET THESE CONDITIONS WILL RESULT IN THE CANCELLATION OF YOUR DSP AWARD. THIS
DSP AWARD IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND
THIS AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE
OF FORUM PROVISIONS SET FORTH IN PARAGRAPH 12. BY EXECUTING THE RELATED
SIGNATURE CARD, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF ALL OF THE TERMS AND
CONDITIONS OF THIS AWARD AGREEMENT.
     (c) Status under Shareholders’ Agreement. The Shares delivered with respect
to this DSP Award will be subject to the Goldman Sachs Shareholders’ Agreement
to which you are a party, as amended from time to time (the “Shareholders’
Agreement”), except those Shares will not be considered “Covered Shares” as
defined in that Agreement.

 



--------------------------------------------------------------------------------



 



     3. Vesting and Delivery.
     (a) Vesting.
     (i) French Alternative Base RSUs. Except as provided in Paragraph 2(b), you
shall be fully Vested in all of the Outstanding French Alternative Base RSUs on
the Date of Grant, and, subject to Paragraph 9, neither such French Alternative
Base RSUs, nor the Shares underlying them, shall be forfeitable for any reason.
     (ii) French Alternative Discount RSUs. Except as provided in this
Paragraph 3 and in Paragraphs 2, 4, 6, 7, 9, 10 and 15, on each Vesting Date you
shall become Vested in the number or percentage of the Outstanding French
Alternative Discount RSUs specified next to such Vesting Date on the Award
Statement (which may be rounded to avoid fractional Shares). While continued
active Employment is not required in order to receive delivery of the Shares
underlying your Outstanding French Alternative Discount RSUs that are or become
Vested, all other terms and conditions of this Award Agreement shall continue to
apply, and failure to meet such terms and conditions may result in the
termination of the French Alternative Discount RSUs (as a result of which no
Shares underlying your French Alternative Discount RSUs would be delivered).
     (b) Delivery and Transfer Restrictions.
     (i) The Delivery Date with respect to all of your DSP RSUs shall be the
date specified as such on your Award Statement, if that date is during a Window
Period or, if that date is not during a Window Period, the first Trading Day of
the first Window Period beginning after that date. For this purpose, a “Trading
Day” is a day on which Shares trade regular way on the New York Stock Exchange.
Notwithstanding any other provision to the contrary in this Award Agreement or
your Award Statement, the Delivery Date with respect to your DSP RSUs shall not
occur prior to the expiration of a minimum period of two years following the
Date of Grant except as provided in Paragraph 3(c) hereof.
     (ii) Except as provided in this Paragraph 3 and in Paragraphs 2, 4, 5, 6,
7, 9, 10 and 15, in accordance with Section 3.23 of the Plan, reasonably
promptly (but in no case more than thirty (30) Business Days) after the date
specified as the Delivery Date (or any other date delivery of Shares is called
for hereunder), Shares underlying the number or percentage of your then
Outstanding DSP RSUs with respect to which the Delivery Date (or other date) has
occurred (which number of Shares may be rounded to avoid fractional Shares)
shall be delivered by book entry credit to a special custody account or to a
special brokerage account as approved or required by the Firm and shall be
subject to Transfer Restrictions as described in Paragraph 3(b)(iii) until the
Transferability Date (defined below) identified on your Award Statement.
     (iii) Notwithstanding any other provision to the contrary in this Award
Agreement (except for Section 9(h)) or the Award Statement and except as may be
determined by the Firm, in its sole discretion in a manner it concludes is
consistent with the deferral of French income taxes with respect to the DSP
Award until a date that is two years following the Delivery Date (the
“Transferability Date”) (i) Shares delivered with respect to any DSP RSUs
granted to you shall not be permitted to be sold, exchanged, transferred,
assigned, pledged, hypothecated, fractionalized, hedged or otherwise disposed of
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily by you (collectively referred to as the “Transfer
Restrictions”) and any purported sale, exchange, transfer, assignment, pledge,
hypothecation, fractionalization, hedge or other disposition in violation of the
Transfer Restrictions shall be void; and (ii) if and to the extent Shares
underlying such DSP RSUs are certificated, the certificates representing such
Shares are subject to the restrictions in this Paragraph 3(b)(iii) and GS Inc.
shall advise its transfer agent to place a stop order against the transfer of
such Shares in violation of the Transfer Restrictions. Within 30 Business Days
after the Transferability Date (or any other date described herein the Transfer
Restrictions are removed), GS Inc. shall take, or shall cause to be taken, such
steps as may be necessary to remove the Transfer Restrictions.

2



--------------------------------------------------------------------------------



 



     (iv) Notwithstanding the foregoing, if you are or become considered by GS
Inc. to be one of its “covered employees” within the meaning of Section 162(m)
of the Code, then you shall be subject to Section 3.21.3 of the Plan, as a
result of which delivery of your Shares may be delayed.
     (v) Notwithstanding Section 1.3.2(i) of the Plan, you shall receive, on the
Delivery Date, Shares only to the exclusion of cash, other securities, other
Awards or other property.
     (vi) Pending receipt of any consents deemed necessary or appropriate by the
Firm, Shares in respect of your DSP Award initially may be delivered into an
escrow account meeting such terms and conditions as determined by the Firm. Any
such escrow arrangement shall, unless otherwise determined by the Firm, provide
that (A) the escrow agent shall have the exclusive authority to vote such Shares
while held in escrow and (B) dividends paid on such Shares held in escrow may be
accumulated and shall be paid as determined by GS Inc. in its discretion. By
accepting your DSP Award, you have agreed to execute such documents and take
such steps as may be deemed necessary or appropriate by the Firm to establish
and maintain any such escrow account.
     (c) Death. Notwithstanding any other Paragraph of this Award Agreement, if
you die prior to the Delivery Date with respect to your DSP RSUs and/or the
Transferability Date with respect to your Shares underlying all of your then
Outstanding DSP RSUs, as soon as practicable after the date of death and after
such documentation as may be requested by the Committee is provided to the
Committee: (i) the Shares underlying all of your then Outstanding DSP RSUs shall
be delivered to the representative of your estate; and (ii) the Transfer
Restrictions then applicable to the Shares shall be removed. The Committee may
adopt procedures pursuant to which you may be permitted to specifically bequeath
some or all of your Outstanding DSP RSUs under your will to an organization
described in Sections 501(c)(3) and 2055(a) of the Code (or such other similar
charitable organization as may be approved by the Committee).
     4. Termination of French Alternative Discount RSUs and Non-Delivery of
Shares.
     (a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 3(c), 6, 7 and 9(h), if your Employment terminates for any reason or
you otherwise are no longer actively employed with the Firm, your rights in
respect of your French Alternative Discount RSUs (but not your French
Alternative Base RSUs) that were Outstanding but that had not yet become Vested
immediately prior to your termination of Employment immediately shall terminate,
such French Alternative Discount RSUs shall cease to be Outstanding and no
Shares shall be delivered in respect thereof.
     (b) Unless the Committee determines otherwise, and except as provided in
Paragraphs 6 and 7, your rights in respect of all of your Outstanding French
Alternative Discount RSUs (whether or not Vested) (but not your French
Alternative Base RSUs), immediately shall terminate, such French Alternative
Discount RSUs shall cease to be Outstanding, and no Shares shall be delivered in
respect thereof if:
     (i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 12 or Section 3.17
of the Plan;
     (ii) any event that constitutes Cause has occurred;
     (iii) (A) you, in any manner, directly or indirectly, (1) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel, or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar

3



--------------------------------------------------------------------------------



 



status, or in which you possess or control greater than a de minimis equity
ownership, voting or profit participation or (2) by any Competitive Enterprise
where you have, or are intended to have, direct or indirect managerial or
supervisory responsibility for such Selected Firm Personnel;
     (iv) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. By accepting the delivery of
Shares under this Award Agreement, you shall be deemed to have represented and
certified at such time that you have complied with all the terms and conditions
of the Plan and this Award Agreement;
     (v) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, the Firm’s notice period requirement applicable
to you, any offer letter, employment agreement, the Shareholders’ Agreement or
any other shareholders’ agreement to which other similarly situated employees of
the Firm are a party; or
     (vi) as a result of any action brought by you, it is determined that any of
the terms or conditions for delivery of Shares in respect of this Award
Agreement are invalid.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.
     5. Repayment. The provisions of Section 2.6.3 of the Plan (which requires
Award recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to your French Alternative
Discount RSUs but, subject to Paragraph 2(b), not your French Alternative Base
RSUs.
     6. Extended Absence and Downsizing.
     (a) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraphs 3(b)(i), 3(b)(iii) and 6(b), in the event of the
termination of your Employment (determined as described in Section 1.2.19 of the
Plan) by reason of Extended Absence, the condition set forth in Paragraph 4(a)
shall be waived with respect to any French Alternative Discount RSUs that were
Outstanding but that had not yet become Vested immediately prior to such
termination of Employment (as a result of which such French Alternative Discount
RSUs shall become Vested), but all other terms and conditions of this Award
Agreement shall continue to apply.
     (b) Without limiting the application of Paragraph 4(b), your rights in
respect of your Outstanding French Alternative Discount RSUs that become Vested
in accordance with Paragraph 6(a) immediately shall terminate, such Outstanding
French Alternative Discount RSUs shall cease to be Outstanding, and no Shares
shall be delivered in respect thereof if, prior to the original Vesting Date
with respect to such French Alternative Discount RSUs, you (i) form, or acquire
a 5% or greater equity ownership, voting or profit participation interest in,
any Competitive Enterprise, or (ii) associate in any capacity (including, but
not limited to, association as an officer, employee, partner, director,
consultant, agent or advisor) with any Competitive Enterprise.
     (c) Notwithstanding any other provision of this Award Agreement and subject
to your executing such general waiver and release of claims and an agreement to
pay any associated tax liability, both as may be prescribed by the Firm or its
designee, if your Employment is terminated without Cause solely by reason of a
“downsizing,” the condition set forth in Paragraph 4(a) shall be waived with
respect to a portion of your French Alternative Discount RSUs that were
Outstanding but that had not yet become Vested immediately prior to such
termination of Employment by reason of “downsizing,” as a result of which you
shall become Vested in

4



--------------------------------------------------------------------------------



 



a portion of such French Alternative Discount RSUs, determined with respect to
each remaining Vesting Date by multiplying the number of French Alternative
Discount RSUs that would become Vested on each remaining Vesting Date by a
fraction, the numerator of which is the number of months from the Date of Grant
to the date your Employment terminated, and the denominator of which is the
number of months from the Date of Grant to the applicable Vesting Date, but all
other terms and conditions of this Award Agreement shall continue to apply.
Whether or not your Employment is terminated solely by reason of a “downsizing”
shall be determined by the Firm in its sole discretion. No termination of
Employment initiated by you, including any termination claimed to be a
“constructive termination” or the like or a termination for good reason, will be
solely by reason of a “downsizing.”
     7. Change in Control. Without limiting the applicability of Paragraphs
3(b)(i) and 3(b)(ii) hereof, and notwithstanding anything to the contrary in
this Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all Shares underlying your then
Outstanding DSP RSUs, whether or not Vested, shall be delivered (but not earlier
than the second anniversary of the Date of Grant) and Shares so delivered shall
be subject to the Transfer Restrictions described in Paragraph 3(b)(iii).
     8. Dividend Equivalent Rights. Each DSP RSU shall include a Dividend
Equivalent Right. Accordingly, with respect to each of your Outstanding DSP
RSUs, at or after the time of distribution of any regular cash dividend paid by
GS Inc. in respect of a Share the record date for which occurs on or after the
Date of Grant, you shall be entitled to receive an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Share underlying such Outstanding DSP RSU. Payment in respect of
a Dividend Equivalent Right shall be made only with respect to DSP RSUs that are
Outstanding on the relevant record date. Each Dividend Equivalent Right shall be
subject to the provisions of Section 2.8.2 of the Plan.
     9. Certain Additional Terms, Conditions and Agreements.
     (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan. To the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this DSP Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to you pursuant to this DSP Award. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s                      fiscal year), the Firm may, in its sole
discretion, require you to provide for a reserve in an amount the Firm
determines is advisable or necessary in connection with any actual, anticipated
or potential tax consequences related to your separate employment contracts by
requiring you to choose between remitting such amount (i) in cash (or through
payroll deduction or otherwise) or (ii) in the form of proceeds from the Firm’s
executing a sale of Shares delivered to you pursuant to this DSP Award (or any
other Outstanding Awards under the Plan). In no event, however, shall any choice
you may have under the preceding two sentences determine, or give you any
discretion to affect, the timing of the delivery of Shares or the timing of
payment of tax obligations.
     (b) Your rights in respect of your French Alternative Discount RSUs are
conditioned on your becoming a party to any shareholders’ agreement to which
other similarly situated employees of the Firm are a party.
     (c) Your rights in respect of your DSP Award are conditioned on the receipt
to the full satisfaction of the Committee of any required consents (as described
in Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable.

5



--------------------------------------------------------------------------------



 



     (d) You understand and agree, in accordance with Section 3.3 of the Plan,
by accepting this Award, you have expressly consented to all of the items listed
in Section 3.3.3(d) of the Plan, which are incorporated herein by reference.
     (e) You understand and agree, in accordance with Section 3.22 of the Plan,
by accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your DSP RSUs in accordance with such rules and procedures
as may be adopted from time to time with respect to sales of such Shares (which
may include, without limitation, restrictions relating to the timing of sale
requests, the manner in which sales are executed, pricing method, consolidation
or aggregation of orders and volume limits determined by the Firm). In addition,
you understand and agree that you shall be responsible for all brokerage costs
and other fees or expenses associated with this Award, including, without
limitation, such brokerage costs or other fees or expenses in connection with
the sale of Shares delivered to you hereunder.
     (f) In addition to the legend described in Paragraph 3(b)(iii) hereof, GS
Inc. may affix to Certificates representing Shares issued pursuant to this Award
Agreement any legend that the Committee determines to be necessary or advisable
(including to reflect any restrictions to which you may be subject under a
separate agreement with GS Inc.). GS Inc. may advise the transfer agent to place
a stop order against any legended Shares.
     (g) You undertake to comply with (and take all steps requested by the Firm
to assure that it complied with) the reporting requirements to be established by
French law and regulations in order to benefit from the tax and social security
regime set forth under article 83 of the Finance Bill for 2005 (#2004-1484)
dated December 30, 2004, article 41 of the Law #2005-842 dated July 26, 2005 and
articles 34, 39, 40 and 41 of the law #2006-1770 dated December 30, 2006.
     (h) Without limiting the application of Paragraph 4(b), if:
     (i) your Employment with the Firm terminates solely because you resigned to
accept employment at any U.S. Federal, state or local government, any non-U.S.
government, any supranational or international organization, any self-regulatory
organization or any agency, or instrumentality of any such government or
organization, or any other employer determined by the Committee, and as a result
of such employment, your continued holding of your Outstanding French
Alternative Discount RSUs and/or the Shares delivered in respect of your French
Alternative Discount RSUs that are subject to Transfer Restrictions would result
in an actual or perceived conflict of interest (“Conflicted Employment”); or
     (ii) following your termination of Employment other than described in
Paragraph 9(h)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
French Alternative Discount RSUs or any French Alternative Base RSUs, and/or
Shares delivered in respect of DSP RSUs that are subject to Transfer
Restrictions;
then, in the case of Paragraph 9(h)(i) above only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any French Alternative Discount
RSUs you then hold that had not yet become Vested (as a result of which such
French Alternative Discount RSUs shall become Vested) and, in the case of
Paragraphs 9(h)(i) and 9(h)(ii) above, the Transfer Restrictions with respect to
Shares delivered in respect of DSP RSUs that are subject to Transfer
Restrictions shall be removed, and, at the sole discretion of the Firm, you
shall receive either a lump sum cash payment in respect of, or delivery of
Shares underlying, all then Outstanding Vested French Alternative Discount RSUs
(including those that become Vested in connection with Paragraph 9(h)(i) by
reason of the immediately foregoing) and French Alternative Base RSUs, in each
case as soon as practicable after the Committee has received satisfactory
documentation relating to your Conflicted Employment. Notwithstanding anything
else herein, payment or delivery in respect of the DSP RSUs as a result of this
Paragraph 9(h) shall be

6



--------------------------------------------------------------------------------



 



made only at such time and if and to the extent as would not result in the
imposition of any additional tax to you under Section 409A of the Code (which
governs the taxation of certain deferred compensation).
     10. Right of Offset. The obligation to deliver Shares under this Award
Agreement is subject to Section 3.4 of the Plan, which provides for the Firm’s
right to offset against such obligation any outstanding amounts you owe to the
Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.
     11. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend this Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.
     12. Arbitration; Choice of Forum. BY ACCEPTING THIS DSP AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.
     13. Non-transferability. Except as otherwise may be provided in this
Paragraph 13 or as otherwise may be provided by the Committee, the limitations
on transferability set forth in Section 3.5 of the Plan shall apply to this DSP
Award. Any purported transfer or assignment in violation of the provisions of
this Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may
adopt procedures pursuant to which some or all recipients of DSP Awards may
transfer some or all of their DSP Awards through a gift for no consideration to
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the recipient’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, and any other entity in which these persons (or the
recipient) own more than 50% of the voting interests.
     14. Governing Law. THIS DSP AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     15. Delay in Payment. To the extent required in order to avoid the
imposition of any interest and/or additional tax under Section 409A(a)(1)(B) of
the Code, any payments or deliveries due as a result of your termination of
Employment with the Firm may be delayed for six months if you are deemed to be a
“specified employee” as defined in Section 409A(a)(2)(i)(B) of the Code.
     16. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

              THE GOLDMAN SACHS GROUP, INC.
 
       
 
  By:    
 
  Name:    
 
  Title:    

8